Citation Nr: 0938802	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  04-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for joint 
pain of the ankles, feet, shoulders and knees, including as 
due to undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
epigastric pain, including as due to undiagnosed illness.

3.  Entitlement to service connection for night sweats, 
including as due to undiagnosed illness.

4.  Entitlement to service connection for muscle fatigue, 
including as due to undiagnosed illness.

5.  Entitlement to service connection for headaches, 
including as due to undiagnosed illness.

6.  Entitlement to service connection for skin rash, 
including as due to undiagnosed illness.

7.  Entitlement to service connection for problems taking 
deep breaths, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 
1991, including a tour in Southwest Asia during the Persian 
Gulf War.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded this case in June 2007 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

The issues of service connection of joint pain for the 
ankles, feet, shoulders and knees and service connection for 
night sweats, muscle fatigue, headaches, skin rash, and 
problems taking deep breaths are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision, the RO 
denied a claim for service connection for joint pain of the 
ankles, feet, shoulders and knees, including as due to 
undiagnosed illness, finding no current evidence that showed 
chronic joint pain incurred in or aggravated by military 
service.  

2.  Evidence received since the March 2002 decision is not 
cumulative or redundant, shows a current disability and a 
potential nexus to service and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for joint pain of the ankles, feet, 
shoulders and knees, including as due to undiagnosed illness.  

3.  In an unappealed March 2002 rating decision, the RO 
denied a claim for service connection for epigastric pain, 
including as due to undiagnosed illness, finding no evidence 
that showed the Veteran's epigastric pain was incurred in or 
aggravated by military service.  

4.  Evidence received since the March 2002 decision is 
cumulative or redundant, shows no current disability of 
epigastric pain and does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for epigastric pain, including as due to 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for joint pain of 
the ankles, feet, shoulders and knees, including as due to 
undiagnosed illness.  38 U.S.C.A. §§ 5108, 7105 (2002); 38 
C.F.R. §§ 3.156, 20.1105 (2009).

2.  New and material evidence has not been received to reopen 
the claim of service connection for epigastric pain, 
including as due to undiagnosed illness.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. §§ 3.156, 20.1105.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2009).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Generally, a claim which has 
been denied in an unappealed RO decision or an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

History and Analysis

New and material evidence for service connection for joint 
pain of the ankles, feet, shoulders and knees as due to 
undiagnosed illness

Prior to the current claim, the Veteran's claim to reopen 
based on new and material for service connection for joint 
pain of the ankles, feet, shoulders and knees, including as 
due to undiagnosed illness, was last denied by the Columbia, 
South Carolina RO in a March 2002 rating decision.  In 
February 2003 the Veteran submitted a request to reopen a 
claim for entitlement to service connection for joint pain of 
the ankles, feet, shoulders and knees, including as due to 
undiagnosed illness.  

Over the course of the claim, it appears that the RO found 
new and material evidence and reopened service connection for 
a right knee condition in a July 2003 rating decision, then 
denied the service connection claim on a de novo basis.  
While the RO has adjudicated the issue on a de novo basis, 
the Board is under a legal duty in such a case to determine 
if there was new and material evidence received, regardless 
of the RO's action.  See Jackson v. Principi, 265 F. 3d. 1366 
(Fed. Cir. 2001).  Accordingly, the Board will initially 
adjudicate whether new and material evidence has been 
received to reopen service connection for joint pain of the 
ankles, feet, shoulders and knees, including as due to 
undiagnosed illness.  Insofar as the Veteran's claim has been 
reopened, the Veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The evidence of record prior to the March 2002 final rating 
decision showed that the Veteran complained of numbness of 
the hands and drawing of the hands and feet, with associated 
joint pain throughout his body; however there was no medical 
evidence that showed any arthritic symptoms.  The March 2002 
decision denied the Veteran's claim with the rationale that 
that there was no current evidence that showed chronic joint 
pain incurred in or aggravated by military service.  

The newly received evidence includes September 2002 and March 
2003 private medical reports and August 2003 and August 2008 
VA examination reports describing recurrent joint pain and 
arthralgias without definitive diagnoses.  There is also an 
April 2003 statement from the Veteran's wife that he suffered 
from joint pain since returning home from service in the 
Persian Gulf.  

Because the newly received evidence shows signs or symptoms 
that may be manifestations of undiagnosed illness under 38 
C.F.R. § 3.317, this evidence is material to the Veteran's 
claim.  For these reasons, the Board finds that the 
additional evidence received is both new and material, and 
the claim for service connection for joint pain of the 
ankles, feet, shoulders and knees, including as due to 
undiagnosed illness is reopened.  

New and material evidence for service connection for 
epigastric pain, including as due to undiagnosed illness

Prior to the current claim, the Veteran's claim for 
entitlement to service connection for epigastric pain was 
last denied by the Columbia, South Carolina RO in a March 
2002 rating decision.  The Veteran did not appeal the 
decision and it became final.  In February 2003, the Veteran 
submitted a new request to reopen a claim for service 
connection for epigastric pain.  

The evidence of record prior to the March 2002 rating 
decision included the Veteran's service treatment records, VA 
treatment records, private treatment records and contentions 
by the Veteran.  

A July 1997 VA treatment record shows the Veteran reported 
chronic intermittent abdominal pain since returning from the 
Persian Gulf in service.  In December 1998 VA treatment 
records show the Veteran reported severe cramping and 
abdominal pain.  The assessment was cholelithiasis 
(gallstones).  The March 2002 decision denied the Veteran's 
claim with the rationale that there was no current evidence 
of epigastric pain incurred in or aggravated by military 
service.

Evidence received since the final March 2002 rating decision 
includes VA treatment records from 2003 to 2009, private 
treatment records, VA examination reports from August 2003 
and August 2008 and the Veteran's contentions.  

An August 2003 VA examiner noted that the Veteran described 
stomach pain that began shortly after returning from Desert 
Storm and recurred off and on for years.  The Veteran 
reported he eventually had a cholecystectomy in 1998 or 1999 
which brought about complete resolution of his symptoms.  An 
August 2008 VA examiner noted that the Veteran reported his 
abdominal pain was completely resolved.  The examiner also 
noted that the Veteran had a cholecystectomy and this 
resolved the pain.  The examiner diagnosed the Veteran with 
resolved abdominal pain secondary to cholecystitis.  

While there is some evidence the Veteran has submitted that 
is new, it must also be considered material.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In the 
current matter, the newly submitted evidence is cumulative 
and redundant and does not provide anything material 
regarding whether the Veteran has a current epigastric pain 
disability related to his military service.  

In sum, the evidence the Veteran has provided to VA in his 
current claim to reopen is substantially similar to the 
statements and evidence the Veteran provided prior to the 
March 2002 final rating decision; it does not relate to the 
crucial unestablished fact necessary to substantiate the 
claim, as the new evidence shows the Veteran does not 
currently suffer from any abdominal pain and has not through 
the appeal period.  Therefore, there is no new evidence that 
shows the Veteran has a current disability related to his 
military service.  

Accordingly, the newly submitted records and contentions do 
not provide any new evidence that would indicate that the 
Veteran's has a current disability that was incurred during 
or related to his period of honorable service; rather it is 
cumulative and redundant evidence, already received and 
considered in the final rating decision of March 2002  Since 
there is no new competent non-redundant evidence that has any 
bearing as to whether the Veteran currently suffers from 
epigastric pain related to his military service, the evidence 
does not raise a reasonable possibility of substantiating the 
claim and thus is not material to the Veteran's claim.  
Consequently, the Board finds that new and material evidence 
has not been received since the March 2002 rating decision 
and reopening of the claim for service connection for 
epigastric pain, including as due to an undiagnosed illness, 
is not warranted.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was notified of the respective duties of the 
claimant and of VA.  In December 2008 the Veteran was 
correctly advised of the previous denial of service 
connection and the basis for that denial, as well as of the 
requirement that he submit new and material evidence showing 
his epigastric pain was incurred in or aggravated by his 
military service, that the RO would assist him in obtaining 
additional information and evidence, and of the 
responsibilities on both his part and VA's in developing the 
claim.  See Kent.  A July 2007 letter provided the Veteran 
with the specific notice required by Dingess, supra.  A 
subsequent re-adjudication followed in August 2009.  The 
Board concludes that VA has met its duty to notify the 
Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  Private treatment records were obtained by 
VA.  The Veteran was given VA examinations with medical 
opinions, in connection with the claim.  Statements of the 
Veteran, his wife and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  Neither the Veteran nor his representative 
has indicated that there are any available additional 
pertinent records to support his claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim for service connection for joint pain of the 
ankles, feet, shoulders and knees, including as due to 
undiagnosed illness, is granted.

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for 
epigastric pain, including as due to undiagnosed illness, is 
denied.


REMAND

Unfortunately, the Board must again remand the case. 

Service connection is warranted for an undiagnosed illness 
under the provisions of 38 C.F.R. § 3.317, provided that a 
Veteran suffers from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest either during active military service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent of more within a 
presumptive period not later than December 31, 2011.  
Disabilities that have existed for six months or more are 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms that may 
be manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2009).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment. See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

Pursuant to the Board's June 2007 remand, a VA Persian Gulf 
War protocol examination was to be scheduled to determine the 
nature, extent, and etiology of any disability manifested by 
night sweats, muscle fatigue, headaches, skin rash and 
problems taking deep breaths, to include as due to an 
undiagnosed illness.  The examiner was asked to review the 
Veteran's claims file, and by extension his medical history, 
and address a number of very specific questions related to 
the various disabilities' possible nexus to service, 
including questions related to determination of undiagnosed 
illnesses pursuant to 38 C.F.R. § 3.317.  

An August 2008 VA examiner made a number of findings in his 
putative Gulf War protocol examination report, but did not 
answer any of the specific questions as posed by the Board 
June 2007 remand, including the questions relating to the 
determination of undiagnosed illnesses under 38 C.F.R. 
§ 3.317.  

The Board points out that the United States Court of Appeals 
for Veterans Claims has held that 'where remand orders of the 
Board or this Court are not complied with, the Board itself 
errs in failing to insure compliance.'  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, inasmuch as a significant 
portion of the Board's June 2007 remand was not completed by 
the RO, the appellant's appeal is not yet ready for final 
appellate consideration.

In addition, the evidence of record indicates that it is not 
clear whether there are clinical diagnoses to explain the 
Veteran's joint pain of the ankles, feet, shoulders and knees 
and if there are, whether these diagnoses are related to the 
Veteran's military service.  If there are no clinical 
diagnoses, the Board needs competent medical evidence that 
specifies whether the Veteran has objective indications of a 
chronic disability resulting from an illness manifested by 
joint pain, as established by history, physical examination, 
and laboratory tests, that has either (1) existed for 6 
months or more; or (2) exhibited intermittent episodes of 
improvement and worsening over a 6-month period, pursuant to 
38 C.F.R. § 3.317.  Therefore, the Board finds that the 
Veteran should be afforded another VA examination that can 
provide nexus opinions and answers to the Board's detailed 
questions in order to determine whether the Veteran's various 
maladies are due to his military service, including whether 
he is eligible for service connection under 38 C.F.R. 
§ 3.317.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.




Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded a comprehensive 
examination(s).  The examiner(s), prior to 
conducting the examination of the Veteran, 
should review the claims folder.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner should elicit from the Veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  Based 
on a review of the claims folder, 
including the Veteran's previous VA 
examination reports and VA and private 
treatment records, and after examining the 
Veteran, the examiner is asked to answer 
the following questions:

(a) As to the joint pain of the ankles, 
feet, shoulders and knees: 

(1) Does the Veteran suffer from joint 
pain of the ankles, feet, shoulders and 
knees; (2) If he does, can his joint 
pain of the ankles, feet, shoulders and 
knees be associated with a known 
clinical diagnosis(es) and; (3) If his 
joint pain of the ankles, feet, 
shoulders and knees can be associated 
with a known clinical diagnosis(es), 
provide the diagnosis(es) and specify 
whether: (a) the diagnosed condition 
had its onset during his military 
service; or (b) was caused by an 
incident or event during military 
service or otherwise related to his 
military service in any way, which 
service included service in the 
Southwest Asia theater of operations 
during the Gulf War?  

If his joint pain of the ankles, feet, 
shoulders and knees cannot be 
associated with a known clinical 
diagnosis, specify whether the Veteran 
has objective indications of a chronic 
disability resulting from an illness 
manifested by joint pain, as 
established by history, physical 
examination, and laboratory tests, that 
has either (1) existed for 6 months or 
more; or (2) exhibited intermittent 
episodes of improvement and worsening 
over a 6-month period?

(b) As to the night sweats: 

(1) Does the Veteran suffer from night 
sweats; (2) If he does, can his night 
sweats be associated with a known 
clinical diagnosis and; (3) If his 
night sweats can be associated with a 
known clinical diagnosis, provide the 
diagnosis and specify whether: (a) the 
diagnosed condition had its onset 
during his military service; or (b) was 
caused by an incident or event during 
military service or otherwise related 
to his military service in any way, 
which service included service in the 
Southwest Asia theater of operations 
during the Gulf War?  

If his night sweats cannot be 
associated with a known clinical 
diagnosis, specify whether the Veteran 
has objective indications of a chronic 
disability resulting from an illness 
manifested by sleep disturbances, as 
established by history, physical 
examination, and laboratory tests, that 
has either (1) existed for 6 months or 
more; or (2) exhibited intermittent 
episodes of improvement and worsening 
over a 6-month period?

(c) As to the muscle fatigue:

(1) Does the Veteran suffer from muscle 
fatigue (2) If he does, can his muscle 
fatigue be associated with a known 
clinical diagnosis and; (3) If his 
muscle fatigue can be associated with a 
known clinical diagnosis, provide the 
diagnosis and specify whether: (a) the 
diagnosed condition had its onset 
during his military service; or (b) was 
caused by an incident or event during 
military service or otherwise related 
to his military service in any way, 
which service included service in the 
Southwest Asia theater of operations 
during the Gulf War?  

If his muscle fatigue cannot be 
associated with a known clinical 
diagnosis, specify whether the Veteran 
has objective indications of a chronic 
disability resulting from an illness 
manifested by muscle pain, as 
established by history, physical 
examination, and laboratory tests, that 
has either (1) existed for 6 months or 
more; or (2) exhibited intermittent 
episodes of improvement and worsening 
over a 6-month period?

(d) As to the headaches:

(1) Does the Veteran suffer from 
headaches; (2) If he does, can his 
headaches be associated with a known 
clinical diagnosis and; (3) If his 
headaches can be associated with a 
known clinical diagnosis, provide the 
diagnosis and specify whether: (a) the 
diagnosed condition had its onset 
during his military service; or (b) was 
caused by an incident or event during 
military service or otherwise related 
to his military service in any way, 
which service included service in the 
Southwest Asia theater of operations 
during the Gulf War?  

If his headaches cannot be associated 
with a known clinical diagnosis, 
specify whether the Veteran has 
objective indications of a chronic 
disability resulting from an illness 
manifested by headaches, as established 
by history, physical examination, and 
laboratory tests, that has either (1) 
existed for 6 months or more; or (2) 
exhibited intermittent episodes of 
improvement and worsening over a 6-
month period?

(e) As to the skin rash:

(1) Does the Veteran suffer from a skin 
rash; (2) If he does, can his skin rash 
be associated with a known clinical 
diagnosis and; (3) If his skin rash can 
be associated with a known clinical 
diagnosis, provide the diagnosis and 
specify whether: (a) the diagnosed 
condition had its onset during his 
military service; or (b) was caused by 
an incident or event during military 
service or otherwise related to his 
military service in any way, which 
service included service in the 
Southwest Asia theater of operations 
during the Gulf War?  

If his skin rash cannot be associated 
with a known clinical diagnosis, 
specify whether the Veteran has 
objective indications of a chronic 
disability resulting from an illness 
manifested by signs or symptoms 
involving skin, as established by 
history, physical examination, and 
laboratory tests, that has either (1) 
existed for 6 months or more; or (2) 
exhibited intermittent episodes of 
improvement and worsening over a 6-
month period?

(f) As to problems taking deep breaths: 

(1) Does the Veteran suffer from 
problems taking deep breaths; (2) If he 
does, can his problems taking deep 
breaths be associated with a known 
clinical diagnosis and; (3) If his 
problems taking deep breaths can be 
associated with a known clinical 
diagnosis, provide the diagnosis and 
specify whether: (a) the diagnosed 
condition had its onset during his 
military service; or (b) was caused by 
an incident or event during military 
service or otherwise related to his 
military service in any way, which 
service included service in the 
Southwest Asia theater of operations 
during the Gulf War?   

If his problems taking deep breaths 
cannot be associated with a known 
clinical diagnosis, specify whether the 
Veteran has objective indications of a 
chronic disability resulting from an 
illness manifested by signs or symptoms 
involving the respiratory system, as 
established by history, physical 
examination, and laboratory tests, that 
has either (1) existed for 6 months or 
more; or (2) exhibited intermittent 
episodes of improvement and worsening 
over a 6-month period?

The reports of examination must be 
associated with the record and must 
include all examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached.  

2.  Once the above actions have been 
completed, readjudicate the claims and 
issue a supplemental statement of the 
case. Then afford the appellant the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


